            Case 1:18-cv-02223-GBD-SN Document 105 Filed 01/31/20 Page 1 of 1




JOSEPH M. TERRY
  (202) 434-5320
  jterry@wc.com




                                           January 31, 2020

  Via CM/ECF

  Hon George B. Daniels
  U.S. District Court for the Southern District of New York
  500 Pearl Street
  New York, NY 10007-1312

             Re:   Rich v. Fox News Network, LLC, No. 18-cv-02223, Request for Oral Argument on
                   Motion to Dismiss the Amended Complaint for Failure to State a Claim

   Dear Judge Daniels,

           I write on behalf of defendant Fox News Network, LLC, and with the consent of defendant
  Malia Zimmerman, pursuant to your Individual Rule of Practice IV.D. Fox News and Ms.
  Zimmerman respectfully request oral argument on their motion to dismiss the amended complaint
  for failure to state a claim, filed today.


                                               Sincerely,

                                               /s/ Joseph M. Terry
                                               Joseph M. Terry (pro hac vice)
                                               Counsel for Fox News Network, LLC

                                               With Consent,

                                               DECHERT LLP
                                               David H. Stern (pro hac vice)
                                               Counsel for Malia Zimmerman

  Cc:        Counsel of Record (via ECF)
